                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,                                      )                   4:19CV3106
                                                  )
                      Plaintiff,                  )
                                                  )                MEMORANDUM
               v.                                 )                 AND ORDER
                                                  )
DAWSON COUNTY SHERRIFFS, et al.,                  )
                                                  )
                      Defendants.                 )


       This matter is before the court on its own motion. The above-captioned matter has been
provisionally filed on October 28, 2019. (Filing 1) However, due to certain technical defects, the
Complaint cannot be further processed until such defects are corrected. To assure further
consideration of the Complaint, Plaintiff must correct the defect listed below. FAILURE TO
CORRECT THE DEFECT MAY RESULT IN DISMISSAL OF THE PETITION.

       Plaintiff has failed to sign the Complaint in accordance with Federal Rule of
       Civil Procedure 11 and the court’s Local Rules. This matter cannot proceed
       until the Complaint is signed.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff is directed to correct the above-listed technical defect in the Complaint on
               or before January 2, 2020.

       2.      Failure to comply with this Memorandum and Order will result in dismissal of this
               matter without prejudice and without further notice.

       3.      The Clerk of the court is directed to set a pro se case management deadline in this
               matter with the following text: 1/2/2020: deadline for submission of a signed
               complaint.

       4.      No further review of this case shall take place until Plaintiff complies with this
               order.

       DATED this 2nd day of December, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
